In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                              _________________

                              NO. 09-17-00080-CV
                              _________________

 SCOTTY WALES, ADAM STOUT AND CAS ENTERPRISE-VENTURE,
                   VI, LLC, Appellants

                                       V.

PAUL RUPPERT, INNOVATIVE RESOURCES ENTERPRISES, LLC AND
             INNOVATIVE RESOURCES, INC., Appellees
__________________________________________________________________

                   On Appeal from the 260th District Court
                          Orange County, Texas
                        Trial Cause No. D160237-C
__________________________________________________________________

                         MEMORANDUM OPINION

      Appellants Scotty Wales, Adam Stout, and CAS Enterprise-Venture, VI, LLC

filed this interlocutory appeal from the trial court’s order granting the special

appearance of Appellees, Paul Ruppert, Innovative Resources Enterprises, LLC, and

Innovative Resources, Inc. and dismissing the claims against them. We affirm.




                                        1
                              I. Factual Background

      Paul Ruppert is a Louisiana oil operator and economic development

consultant. Ruppert’s two companies, Innovative Resources, Inc. and Innovative

Resources Enterprises, LLC1 were both formed to do business in Louisiana

regarding oil and economic development. Garold Thibodeaux is a participant in

some of the Ruppert Defendants’ oil wells. Scotty Wales, Adam Stout, and CAS

Enterprise-Venture, VI, LLC2 each claim to have invested in one or more wells on

Ruppert family land in Acadia Parish, Louisiana.

      Although consistent in some respects, the parties present largely conflicting

accounts of the operative facts underlying the suit. Wales alleges that Thibodeaux

approached him in 2007, seeking to serve as a financial advisor. Wales asserts that

Thibodeaux then approached him in 2008 regarding certain investments with

“Thibodeaux and his partner, [Ruppert.]” Wales further alleged that the Ruppert

Defendants “had a business or partnership relationship with [Thibodeaux], to solicit

investment opportunities and sell working interests in various oil wells and saltwater



      1
        Except when helpful to distinguish the acts of Ruppert as an individual, we
generally refer to Ruppert and his two companies collectively as the “Ruppert
Defendants.”
      2
        Except when helpful to distinguish the acts of any of the appellants
individually, we generally refer to Wales, Stout, and CAS Enterprise Venture, VI,
LLC collectively as “Wales.”
                                        2
wells” and that Thibodeaux and the Ruppert Defendants met with Wales in Orange,

Texas, and “jointly marketed to [him] the investment of re-entering at least two (2)

wells . . . for the purpose of reestablishing paying quantities.” Wales entered into a

Participation Agreement in September, 2009, which required Wales to front costs

for re-entering wells in exchange for thirty percent of the royalty. Wales advanced

the estimated costs for the first well, Well No. 1, which worked as anticipated and

resulted in Wales’s receipt of substantial royalty payments. Wales contends that in

2012, he “was asked to and did advance” the costs to re-work another oil well, Well

No. 2. He further asserts that, around the same time, the Ruppert Defendants and

Thibodeaux approached him with an opportunity to invest in a third well, this one

being a saltwater well, and that he advanced money for that well also.

      In the course of these dealings, Wales sold a portion of his participation

interest in Well No. 1 to Adam Stout, as an assignee. Wales contends that Stout also

purchased an assigned interest in Well No. 2 after being approached by Thibodeaux.

Wales likewise provided the production information he had received about the wells

to Craig Stickfort, who also purchased a portion of Wales’s interest in Wells No. 1

and No. 2.3



      3
       Wales’s Original Petition alleges that Stickfort purchased a portion of
Wales’s interest in the wells; however, the documents produced in the trial court
                                        3
      Well No. 1 went offline in 2015 and required substantial repair. It was

determined that Well No. 2 was not viable, and no income was earned on the

saltwater well. On August 5, 2016, Wales filed suit against Thibodeaux and the

Ruppert Defendants for various causes of action relating to the wells.

      The Ruppert Defendants, through their pleadings and testimony from Ruppert

and Thibodeaux, provide a significantly different account of the relationship among

the parties and how the events underlying the suit unfolded. Ruppert asserts that

Thibodeaux was a long-time personal friend and a participant in some of Ruppert’s

oil wells in Louisiana, but he was never his employee or agent, and Ruppert never

directed Thibodeaux to solicit or conduct any business for him in Texas.

      Thibodeaux testified that he and Wales were friends before any of these events

and that he also provided Wales with financial advice. He testified that he and Wales

were having a friendly lunch one day in Vidor, Texas, when Wales mentioned that

he needed to make more money and asked if Thibodeaux knew of any business

opportunities. Thibodeaux replied by disclosing his own intent to participate in a

business owned by a friend of his who re-enters abandoned wells in an effort to bring

them back into production. Thibodeaux testified that Wales expressed interest in



indicate that the legal purchaser was CAS Enterprise Venture VI, LLC, with Craig
Stickfort executing the documents on the entity’s behalf.
                                        4
becoming involved himself and requested that Thibodeaux contact Ruppert in order

for Wales to discuss the business further with him and be able to participate in the

well. Thibodeaux testified that Wales knew Thibodeaux’s relationship with Ruppert

was one of friendship and that he never held himself out as a representative of the

Ruppert Defendants. Thibodeaux also testified that he made clear to Wales that his

mention of the oil wells as a business opportunity was separate from his financial

investment advice. Similarly, Ruppert testified that Thibodeaux had no authority to

enroll others in any well on Ruppert’s behalf, and Thibodeaux received no payment

or commission regarding the wells.

      The Ruppert Defendants further allege that Ruppert met Stout only once,

when Stout visited the wells in Louisiana with Wales and Thibodeaux, and that it

was Wales who solicited Stout and provided Stout with production reports. Ruppert

testified that he never met Stickfort at all, although he did speak to Stickfort by

telephone. Ruppert testified that he never expressly authorized Wales to transfer any

interest in his Participation Agreement, and the terms of the agreement do not permit

such a transfer. Ruppert acknowledged that he accepted expense payments from

Stout because it ultimately did not matter to him who made payments; however, he

maintains that he never had any contract with Stickfort or Stout.



                                         5
      The Ruppert Defendants allege that Wales ultimately refused to pay certain

expenses owed under the Participation Agreement, and that it was Wales’s failure to

advance the required costs that adversely impacted the wells’ ability to operate.

      After Wales filed suit in a district court in Texas, the Ruppert Defendants filed

a joint Special Appearance, arguing they did not have sufficient minimum contacts

with the state to justify a Texas court’s assertion of jurisdiction over them. Following

an evidentiary hearing, the court sustained the special appearance and dismissed the

suit against the Ruppert Defendants for lack of personal jurisdiction. Wales then

filed this interlocutory appeal, asserting that the trial court erred in granting the

special appearance. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7) (West

Supp. 2016).

                               II. Standard of Review

      Whether a trial court has personal jurisdiction over a nonresident defendant is

a question of law that we review de novo. BMC Software Belg., N.V. v. Marchand,

83 S.W.3d 789, 794 (Tex. 2002). The burden of proof in a jurisdictional challenge

is a shifting one:

       [T]he plaintiff bears the initial burden to plead sufficient allegations to
      bring the nonresident defendant within the reach of Texas’s long-arm
      statute. Once the plaintiff has pleaded sufficient jurisdictional
      allegations, the defendant filing a special appearance bears the burden
      to negate all bases of personal jurisdiction alleged by the plaintiff.

                                           6
Kelly v. Gen. Interior Constr., Inc., 301 S.W.3d 653, 658 (Tex. 2010) (internal

citations omitted). In resolving a defendant’s special appearance, the trial court

considers the pleadings, any stipulations between the parties, any affidavits and

attachments filed by the parties, the results of any discovery conducted, and any oral

testimony before the court. Tex. R. Civ. P. 120a(3).

      In making its jurisdictional determination, the trial court may also be required

to resolve questions of jurisdictional fact. BMC Software, 83 S.W.3d at 794. We

review the trial court’s resolution of underlying factual disputes under a legal and

factual sufficiency standard, while the legal conclusions drawn therefrom are subject

to de novo review. Id. When, as in this case, a trial court does not issue explicit

findings of fact and conclusions of law, we infer all factual findings necessary to

support the trial court’s jurisdictional determination if the record contains evidence

supporting such a determination. See GJP, Inc. v. Ghosh, 251 S.W.3d 854, 870 (Tex.

App.—Austin 2008, no pet.). “However, a trial court’s implied findings are not

conclusive, and if the record on appeal contains a reporter’s record and clerk’s

record, the appellant may use the record to argue that the evidence is insufficient to

support implied findings that are relevant to the appeal.” Am. Express Centurion

Bank v. Haryanto, 491 S.W.3d 337, 342 (Tex. App.—Beaumont 2016, no pet.). We

review a trial court’s factual findings under the same legal and factual sufficiency

                                          7
standards applicable to a jury’s findings. Anderson v. City of Seven Points, 806
S.W.2d 791, 794 (Tex. 1991).

                         III. Waiver by Live Testimony

      In his first issue on appeal, Wales argues that the Ruppert Defendants waived

their objection to personal jurisdiction when, prior to securing a ruling on their

special appearance, Ruppert “appeared in person and testified in support of a fellow

defendant’s motion to transfer venue[.]” Wales asserts that Ruppert’s testimony “in

support of Thibodeaux’s motion to transfer venue” violated the due-order-of-hearing

rule that requires any motion challenging jurisdiction to be heard and determined

before a motion to transfer venue or any other plea or pleading. See Tex. R. Civ. P.

120a(2). Although Wales correctly states the law regarding the due-order-of-hearing

requirement, his argument mischaracterizes the proceedings in the trial court. The

record clearly shows that the parties were arguing the Ruppert Defendants’ special

appearance, not Thibodeaux’s motion to transfer venue, at the time that Ruppert

provided testimony. Wales’s counsel effectively acknowledged the focus of the

hearing by informing the trial court in response to Ruppert’s argument that “[t]he

issue here is what Mr. Ruppert and his businesses do here in Texas that warrants

them being brought into the state of Texas.” At the conclusion of Ruppert’s live

testimony, Wales’s counsel advised the court that he had no further questions “[o]n

                                         8
the issue of the special appearance[.]” Finally, during one portion of Thibodeaux’s

testimony at the hearing, the court interrupted and redirected Wales’s counsel’s

cross-examination as he began to veer into evidence regarding other issues, noting

“I think we’re getting into some areas, though, that’s getting away from . . . the

special appearance.” After the evidence was concluded, the court granted the special

appearance. It was only after the special appearance was granted that Thibodeaux’s

motion to transfer venue was substantively addressed, with the following exchange:

            [Defense Counsel]: The motion to transfer venue, Your Honor,
      do we need to bring that up or that’s --

               [Trial Court]: No.

               [Defense Counsel]: Okay.

               [Trial Court]: I don’t see any sense in entertaining that at this
      point.
               ...

            [Plaintiff’s Counsel]: I’m sorry. Before we go off the record
      because I’m not clear, on the motion to transfer venue, is the Court --
      the Court is not ruling on those?

               [Trial Court]: I’m not going to -- no.

               [Plaintiff’s Counsel]: I’m just --

               [Trial Court]: I’m -- okay. I’m going to deny --

               [Plaintiff’s Counsel]: You’re overruling --

               [Trial Court]: I’m going to deny the motion to transfer venue.
                                            9
       Accordingly, on this record, we find that Ruppert’s testimony in support of

his own special appearance did not constitute a general appearance and did not

violate the due-order-of-hearing requirement. See Tex. R. Civ. P. 120a(2), (3). We

overrule Wales’s first issue.

                                IV. Personal Jurisdiction

       In his second issue, Wales argues that the district court erred in sustaining the

Ruppert Defendants’ special appearance because “[t]he evidentiary record

demonstrates that Appellees availed themselves to Texas’ jurisdiction.”

       A Texas court may exercise personal jurisdiction over a nonresident defendant

if (1) the Texas long-arm statute authorizes the exercise of jurisdiction, and (2) the

exercise of jurisdiction is consistent with federal and state constitutional due process

guarantees. Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex.

2007). Texas’s long-arm statute authorizes the exercise of jurisdiction over a

nonresident defendant who does business in Texas. Schlobohm v. Schapiro, 784
S.W.2d 355, 356 (Tex. 1990). Relevant to this case, Texas’s long-arm statute

provides that a nonresident does business in this state if he: (1) contracts by mail or

otherwise with a Texas resident and either party is to perform the contract in whole

or in part in this state; or (2) commits a tort in whole or in part in this state. See Tex.

Civ. Prac. & Rem. Code Ann § 17.042(1), (2) (West 2015). The Texas Supreme
                                   10
Court has interpreted the statute’s broad “doing business” language to reach “as far

as the federal constitutional requirements of due process will permit.” BMC

Software, 83 S.W.3d at 795 (quoting U–Anchor Advert., Inc. v. Burt, 553 S.W.2d
760, 762 (Tex. 1977), cert. denied, 434 U.S. 1063 (1978)). “Thus, the requirements

of the Texas long-arm statute are satisfied if an assertion of jurisdiction accords with

federal due-process limitations.” Moki Mac, 221 S.W.3d at 575.

      Federal constitutional due-process limitations for the assertion of personal

jurisdiction over a nonresident require first that the nonresident have established

minimum contacts with the forum state, and also that the exercise of such jurisdiction

comports with traditional notions of fair play and substantial justice. BMC Software,
83 S.W.3d at 795. Minimum contacts are deemed sufficient when the nonresident

“purposefully avails itself of the privilege of conducting activities within the forum

State, thus invoking the benefits and protections of its laws.” Moki Mac, 221 S.W.3d

at 575 (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). In analyzing whether

a nonresident has purposefully availed himself of the forum, we consider three

factors:

      First, only the defendant’s contacts with the forum are relevant, not the
      unilateral activity of another party or a third person. Second, the
      contacts relied upon must be purposeful rather than random, fortuitous,
      or attenuated. . . . Finally, the defendant must seek some benefit,
      advantage or profit by availing itself of the jurisdiction.

                                          11
Id. at 575 (internal quotes and citations omitted).

      A nonresident defendant’s contacts may give rise to either specific or general

jurisdiction. BMC Software, 83 S.W.3d at 795. “Specific jurisdiction is established

if the defendant’s alleged liability arises from or is related to an activity conducted

within the [state].” Id. at 796. By contrast, general jurisdiction is established when a

nonresident’s contacts with the state are so “continuous and systematic” that

personal jurisdiction is permissible regardless of whether his alleged liability arises

from or in relation to his specific contacts. PHC–Minden, L.P. v. Kimberly–Clark

Corp., 235 S.W.3d 163, 165 (Tex. 2007).

                                     V. Analysis

      In their special appearance and supporting affidavits, the Ruppert Defendants

asserted that they are not subject to personal jurisdiction in Texas because Ruppert

is a life-long resident of Louisiana who has never lived, worked or held himself out

as a businessman in Texas; both of Ruppert’s companies were incorporated and have

their principal place of business in Louisiana; and neither he nor either of his

Louisiana corporations conducted, pursued, or directed business in the State of

Texas.




                                          12
A.    Specific Jurisdiction

      In asserting that the trial court should exercise specific jurisdiction over the

Ruppert Defendants, Wales relies almost exclusively on the actions and activities of

Thibodeaux, arguing that Thibodeaux exercised apparent authority to act for the

Ruppert Defendants.

      For purposes of a jurisdictional inquiry, an agent’s contacts with a forum state

may be imputed to the nonresident principal. Greenfield Energy, Inc. v. Duprey, 252
S.W.3d 721, 733 (Tex. App.—Houston [14th Dist.] 2008, no pet.). However, an

agency relationship cannot be presumed; rather, it must be proven by the party

asserting such a relationship exists. Schultz v. Rural/Metro Corp. of New Mexico-

Texas, 956 S.W.2d 757, 760 (Tex. App.—Houston [14th Dist.] 1997, no pet.). The

question of whether an agency relationship exists is one of fact unless the issue is

undisputed or the evidence establishes the relationship as a matter of law. Coleman

v. Klockner & Co. AG, 180 S.W.3d 577, 588 (Tex. App.—Houston [14th Dist.]

2005, no pet.); Bhalli v. Methodist Hosp., 896 S.W.2d 207, 210 (Tex. App.—

Houston [1st Dist.] 1995, writ denied). In this case, Ruppert unequivocally disputed

the existence of any agency relationship. Accordingly, in holding that the Ruppert

Defendants were not subject to specific jurisdiction in Texas, we must infer that the

trial court impliedly found that Thibodeaux was not acting as the Ruppert

                                         13
Defendants’ “Texas agent,” as argued by Wales. See BMC Software, 83 S.W.3d at

795 (requiring appellate courts to infer all findings of jurisdictional facts necessary

to support the trial court’s ruling).

      In addition to submitting affidavits to the trial court, Ruppert and Thibodeaux

each testified at the special appearance hearing that there never existed any actual or

apparent agency relationship between them and that neither ever made any

representation of such authority to Wales or anyone else. Although this evidence is

in direct conflict with Wales’s assertions regarding Thibodeaux’s representations, it

is for the trial court to resolve such evidentiary conflicts. See McGalliard v.

Kuhlmann, 722 S.W.2d 694, 696–97 (Tex. 1986). Thus, viewing the evidence in the

light most favorable to the court’s ruling and indulging every reasonable inference

in support of its implied finding, we conclude that there was legally sufficient

evidence negating an agency relationship, and that the court’s implied finding was

not against the great weight and preponderance of the evidence. See City of Keller

v. Wilson, 168 S.W.3d 802, 826–27 (Tex. 2005) (describing the standards for legal

and factual sufficiency on appellate review).

      Our jurisdictional analysis must focus, then, only on the contacts that Ruppert

himself had with Texas as a forum, disregarding Thibodeaux’s actions and activities.

See Rush v. Savchuk, 444 U.S. 320, 332 (1980); Hoagland v. Butcher, 396 S.W.3d
14
182, 194 (Tex. App.—Houston [14th Dist.] 2013, pet. denied) (“When there are

multiple defendants, the contacts of each defendant must be analyzed

individually.”). Notably, of all of the “jurisdictional facts” Wales relies on in his

appellate brief, the only activities that Ruppert is alleged to have engaged in

personally were two or three meetings that occurred in Orange, Texas, for the parties

to sign the Participation Agreement and to discuss the wells. Ruppert acknowledged

that he came to Texas once to meet with Wales and sign the Participation Agreement,

asserting that he did so at Wales’s direct request and solely for Wales’s convenience,

as a professional courtesy. Ruppert asserts that the only other time he came to Texas

was to meet with Wales’s attorney after Wales had threatened to file suit. He also

acknowledged communicating with Wales by e-mail and accepting monetary

payments that originated in Texas, Kansas and Iowa at various times.

      The fact that a nonresident defendant conducts business with a Texas resident

and communicates with the resident in furtherance of that business is insufficient,

without more, to confer specific jurisdiction. See Bryan v. Gordon, 384 S.W.3d 908,

916 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (“The fact that Appellees

conducted business with . . . a Texas resident[] is insufficient alone to confer specific

jurisdiction.”); Peredo v. M. Holland Co., 310 S.W.3d 468, 474–75 (Tex. App.—

Houston [14th Dist.] 2010, no pet.) (“[A] nonresident does not establish minimum

                                           15
contacts simply by contracting with a Texas entity and engaging in numerous

communications, by telephone or otherwise, with people in Texas concerning the

contract.”); Weldon-Francke v. Fisher, 237 S.W.3d 789, 796 (Tex. App.—Houston

[14th Dist.] 2007, no pet.).

      Moreover, in addition to sufficient minimum contacts, the imposition of

specific jurisdiction also requires that the litigation result from alleged injuries that

directly arise from or relate to the activities the nonresident has directed at the forum.

Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d
223, 228 (Tex. 1991); see also Double Eagle Resorts, Inc. v. Mott, 216 S.W.3d 890,

894 (Tex. App.—Beaumont 2007, no pet.) (holding that specific jurisdiction was not

proper where plaintiff’s claim arose from conduct that occurred in another state, not

from the defendant’s purposeful, direct mail solicitation of the plaintiff in Texas).

For example, in Moki Mac, the Texas Supreme Court held that a defendant’s

promotional activities in Texas were “simply too attenuated to satisfy specific

jurisdiction’s due-process concerns” where the operative facts of the underlying case

would focus almost entirely on activities that occurred in another state, and alleged

misrepresentation claims would be considered only after, and in connection with,

the analysis of those out-of-state activities. 221 S.W.3d at 586–88. Similarly, the

wells at issue in this case were located and operated exclusively in Louisiana. All

                                           16
records and information regarding the wells, their status, work needed, work

performed, and associated costs derive from individuals, entities, facts and data that

reside or exist in Louisiana. All witnesses to the operation and maintenance of the

wells would be in Louisiana. Accordingly, the ultimate determination of whether the

Ruppert Defendants mismanaged the wells or failed to pay appropriate royalties, or

whether any alleged representations about the wells were actionably false will

necessarily turn on consideration of events and operations occurring almost

exclusively in Louisiana. Thus, as in Moki Mac, the cause of action cannot

reasonably be said to “arise out of or relate to” Ruppert’s limited contacts with

Texas. See 221 S.W.3d at 586–88. Therefore, we find that the trial court did not err

in refusing to find specific jurisdiction.

B.    General Jurisdiction

      Wales further argues that, even if all of Thibodeaux’s actions are ignored, the

Ruppert Defendants had systematic and continuous contact in Orange County,

Texas, for purposes of general jurisdiction. Because general jurisdiction permits a

court to exercise personal jurisdiction over a nonresident for claims not directly

linked to the defendant’s contacts with the state, a general jurisdiction inquiry

requires “a ‘more demanding minimum contacts analysis,’ with a ‘substantially

higher’ threshold[.]” PHC–Minden, 235 S.W.3d at 168 (quoting CSR Ltd. v. Link,

                                             17
925 S.W.2d 591, 595 (Tex. 1996) and 4 CHARLES ALAN WRIGHT & ARTHUR R. MILLER,

FEDERAL PRACTICE     & PROCEDURE § 1067.5 (2007)). Although there is no precise

formulation for the amount of contacts necessary to establish general jurisdiction, it

is clear that the requisite level is substantial. Id. at 167.

       In support of his argument that general jurisdiction was proper, Wales asserts

that Ruppert’s actions in Texas included: (1) personally soliciting investments from

Texas investors from Louisiana; (2) coming to Texas to visit with Wales about the

business, provide hardcopies of information on Well No. 1, and execute the

Participation Agreement; (3) receiving payments in Texas; (4) revisiting the Texas

investors in Texas to update them on the status of their investments, provide expense

reports, and solicit further investments in Well No. 2 and the salt water well; and (5)

passing communications regarding expenses through a Texas resident. We note,

however, that many of these alleged contacts were controverted by evidence

presented by the Ruppert Defendants in the trial court, and as discussed herein, this

court is required to imply all factual findings in favor of the trial court’s judgment

that are supported by the record. BMC Software, 83 S.W.3d at 794–95. Viewing the

entire record in light of that framework, we find that there is sufficient evidence to

support implied factual findings that (1) any contacts Ruppert personally had with

Texas were primarily requested and arranged by other parties, (2) any such activities

                                             18
were solely to accommodate Wales’s desire to invest in Ruppert’s business, the

operations of which were conducted exclusively in Louisiana, and (3) the limited

contacts Ruppert did have with Texas, as factually supported by the evidence, were

minimal or fortuitous and not grounded on any effort or desire to invoke any benefit

or protection of Texas law.4 See U–Anchor Advert., 553 S.W.2d at 763.

      Moreover, the record contains no evidence that Ruppert ever had any contact

with Texas outside of those specifically related to the facts underlying this dispute.

See State of Rio De Janeiro of Federative Republic of Brazil v. Philip Morris Inc.,

143 S.W.3d 497, 504 (Tex. App.—Beaumont 2004, pet. denied) (noting that

“[g]eneral jurisdiction is sometimes described as dispute-blind, because the contacts

with the forum state are so significant the nonresident defendant may be treated like

a resident for all purposes in any litigation.”). Given the more demanding minimum

contacts analysis than is required for specific jurisdiction, we find that Ruppert’s

limited, sporadic, and fortuitous contacts with this forum cannot be characterized as

so “constant and pervasive” that Ruppert can fairly be said to be “at home” in Texas.



      4
         We also note that, although Wales argues that the Participation Agreement
“does not indicate that it is to be governed by anything other than Texas law[,]”it
also does not indicate that it is to be governed by anything other than Louisiana law,
as it contains no choice of law provision. All of the Assignment documents contained
in the record, however, do contain provisions that they “will, in all respects, be
subject to, construed and enforced in accordance with the laws of Louisiana . . . .”
                                            19
See Booth v. Kontomitras, 485 S.W.3d 461, 479–80 (Tex. App.—Beaumont 2016,

no pet.); see also Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,

924 (2011) (holding that a State may exercise general jurisdiction only where a

defendant’s affiliations with the forum are so continuous and systematic as to render

the defendant essentially “at home” there); PHC–Minden, 235 S.W.3d at 170

(holding that isolated trips to a foreign jurisdiction “fall short of the ‘continuous and

systematic contact’ the Supreme Court requires” for general jurisdiction); Nat’l

Indus. Sand Ass’n v. Gibson, 897 S.W.2d 769, 774 (Tex. 1995) (concluding that

neither the defendant’s attendance at a meeting in Texas nor its mailings to Texas

members presented evidence of general jurisdiction); TeleVentures, Inc. v. Int’l

Game Tech., 12 S.W.3d 900, 908–10 (Tex. App.—Austin 2000, pet. denied)

(holding that communicating with a Texas resident during performance of contract

does not satisfy minimum contacts for jurisdictional purposes). Accordingly, we

conclude that the trial court did not err in declining to exercise general jurisdiction

over the Ruppert Defendants.

                                   VI. Conclusion

      We conclude that Ruppert’s live testimony in support of the Ruppert

Defendants’ special appearance did not violate the due-order-of-hearing requirement

or otherwise waive their objection to personal jurisdiction. We further hold that there

                                           20
is sufficient evidence to support the trial court’s implied finding that Thibodeaux

was not acting as an agent of the Ruppert Defendants, and that Thibodeaux’s

contacts cannot be imputed to the Ruppert Defendants for jurisdictional purposes.

Finally, we conclude that the Ruppert Defendants’ contacts with Texas are

insufficient to support the trial court’s exercise of personal jurisdiction over them.

Accordingly, we affirm the trial court’s judgment granting the special appearance of

the Ruppert Defendants.

      AFFIRMED.



                                              ______________________________
                                                    CHARLES KREGER
                                                           Justice

Submitted on July 10, 2017
Opinion Delivered February 8, 2018

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         21